DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a response to a query is generated using unstructured data of a first data source and structured data of a second data source based on database schemas obtained from a shared catalog service, wherein the first data source is in communication with the shared catalog service via an adaptor that receives one or more calls for database schema, the one or more calls being made using a protocol that is native to the first data source, and the adaptor converts the one or more calls to a protocol associated with the shared catalog service (i.e., generating a response to the query using the unstructured data of the first data source and the structured data of the second data source based on database schemas obtained from the shared catalog service, wherein the first data source is in communication with the shared catalog service via an adaptor that receives one or more calls for database schema, the one or more calls being made using a protocol that is native to the first data source, and the adaptor converts the one or more calls to a protocol associated with the shared catalog service) as recited in claims 1, 18 & 19. Thus, claims 1, 18 & 1 are allowed. Dependent claims 3-10, 12-15, & 20-22 are allowed at least by virtue of their dependencies from claims 1, 18 & 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 14, 2022